308 So. 2d 611 (1975)
Bill JENNINGS, d/b/a Bill Jennings Ladder Company, Appellant,
v.
Lawrence STEWART, Appellee.
No. 74-706.
District Court of Appeal of Florida, Third District.
February 4, 1975.
Rehearing Denied March 19, 1975.
Bradford, Williams, McKay, Kimbrell, Hamann & Jennings and Thomas E. Scott, Jr., Fort Lauderdale, for appellant.
Ser & Keyfetz and Philip Freidin, Miami, for appellee.
Before BARKDULL, C.J., and PEARSON and HENDRY, JJ.
PER CURIAM.
The defendant, Bill Jennings Ladder Company, was sued by the appellee in a product liability case. After an extended trial, the jury returned a verdict for the plaintiff. This appeal is from the judgment entered pursuant to that verdict. Appellant has presented four points, two of which raise questions of the sufficiency of the evidence. Our review of the record convinces us that the evidence is sufficient to sustain the verdict.
The remaining two points claim procedural errors during a four-day trial. The second point, which is directed to the receipt of expert testimony, does not present reversible error under the rule stated in Lineberger v. Domino Canning Co., Fla. 1953, 68 So. 2d 357, which is that an appellate court will not consider grounds or objections to testimony which were not raised in the trial court.
Appellant's remaining point claims that the court erred in denying defendant's motion for a mistrial. This point does not present error on this record. See State ex rel. Pryor v. Smith, Fla.App. 1970, 239 So. 2d 85. Compare Pessolano v. State, Fla. App. 1964, 161 So. 2d 237.
Affirmed.